OPINION OF THE COURT
Wallach, J.
Defendant is presently serving a sentence of imprisonment of from 15 years to life imposed on January 12, 1978, following his conviction after trial for the crime of murder in the second degree, as well as a concurrent sentence of from 6 to 18 years upon a plea of guilty to two counts of robbery in the first degree. His application to vacate these convictions pursuant to CPL 440.10, on the ground that evidence used at his trial was unconstitutionally obtained at the time of his arrest, has been denied without a hearing by Criminal Term, and he appeals to this court. Finding no error, we affirm. We uphold the determination of the motion court that exigent circumstances presented at the scene of defendant’s arrest excused the requirement imposed by Payton v New York (445 US 573), that the police obtain a warrant therefor prior to their forced entry into this defendant’s motel room.
Our dissenting colleagues do not challenge the criteria developed by prior Federal cases and adopted in our decision in People v Cruz (149 AD2d 151, 160) for testing whether exigent circumstances sufficient to support a warrantless arrest exist, but conclude that this case represents a shortfall, at least to the extent of requiring a hearing. On the contrary, we are satisfied that when each criterion is placed alongside the uncontested facts herein, the first five are overwhelmingly established and the sixth is not fatally impinged. Let us consider them seriatim:
(1) The gravity or violent nature of the offense with which the suspect is to be charged: The police had probable cause to believe that on September 20, 1976, defendant had shot to death Demetrios Lachaneas, a delicatessen counterman, in the course of a gunpoint robbery, and that the .38 caliber pistol used in that crime had been stolen by defendant from a *93prostrate security guard in the course of an earlier supermarket stick-up.
(2) Whether the suspect is reasonably believed to be armed: The police had every reason to believe defendant still possessed the stolen pistol, and together with an accomplice present in the room, also possessed two sawed-off shotguns.
(3) A clear showing of probable cause to believe that the suspect committed the crime: A police informant, William Corrachio, had been in defendant’s Holiday Inn room No. 908 on October 4, 1976, and directly observed the weapons; defendant had confessed his guilt of the murder to Corrachio who reported the confession to the authorities after his arrest on a weapons charge during the early morning hours two days later on October 6th. The reliability of Corrachio’s information was buttressed by the independently verifiable circumstance that the murder pistol had been taken by force from the supermarket security guard, a fact not disseminated to the general public. Prior to entry later the same morning, the police had interviewed the motel chambermaid on the ninth floor, one Mrs. Turner, and her description of defendant as the room occupant matched not only that of Corrachio but also an independent physical description of the perpetrator who had fled from the murder scene.
(4) Strong reason to believe that the suspect is in the premises being entered: Mrs. Turner’s information, together with Corrachio’s story, was conclusive on this point.
(5) A likelihood that the suspect will escape if not swiftly apprehended: Six or seven police detectives under the command of one Sergeant Makon arrived at the Holiday Inn at about 10:45 a.m. Some time elapsed in interviewing Mrs. Turner on the ninth floor. Only at this time were the police in a position to fix with certainty the actual premises to be the subject of a warrant, and the legality of their conduct must be measured from this point. At the suppression hearing, Sergeant Makon testified that he was concerned about the approach of the noon hour, which was the motel check-out time. Surely this was a pertinent consideration. In addition, the police knew they were confronted with a desperate man and an accomplice who would not hesitate to use deadly force to avoid capture. That this was a rational conclusion was demonstrated by not only the known facts, but the testimony at trial that upon entry defendant dove for the pistol before being restrained.
*94(6) The peaceful circumstances of the entry: This is the only criterion which was not satisfied; entry here was accomplished by kicking down the partition which separated room 908 from an adjoining room. However, in assessing the importance of this variance, it must immediately be noted that the presentation of a warrant would not have altered the need for such force one iota. These suspects were not the type of persons who would resist illegal intrusion into their temporary "home”, and yet be expected to give deference to the written mandate of the law. Furthermore, it is clear that the officers attempted to avoid a forced entry by attempting to use a housekeeping passkey (frustrated by an inside chain lock), a telephone ruse (the phone was busy or off the hook), and an unsuccessful stratagem posing as members of the motel maintenance staff. Only when these devices failed was force utilized as a last resort.
The six Cruz criteria are not to be viewed as definitive or exhaustive. "The list is illustrative, not exclusive; other factors may be relevant.” (United States v Martinez-Gonzalez, 686 F2d 93, 100.) At least two other important factors support exigency.
(i) Mrs. Turner told the police that the occupants of room 908 included, in addition to defendant and his accomplice, "several females”. No female was regarded as a fugitive. When the police entered, they actually found an undressed 18-year-old female and a 13-year-old boy.
In our view, any court or Judge should be extremely circumspect in second-guessing the judgment of a police commander at a scene such as this. Any delay, which the obtaining of a warrant would entail, clearly put at risk the safety of these uninvolved persons, who were obviously ideal potential hostages for use in effecting escape.
(ii) No bad faith can be imputed to the police. This entry, which took place on October 6, 1977, of course antedated the 1980 United States Supreme Court decision in Payton v New York (445 US 573, supra) precluding warrantless arrests in a suspect’s home absent exigent circumstances. No social policy to control excessive zeal by law enforcement officers can have any relevance here (cf., People v Harris, 77 NY2d 434).
We are mindful that on a Federal habeas corpus proceeding, commenced by defendant and dismissed in 1983 for failure to exhaust State remedies, the District Court (SD NY) expressed in dictum the view that "On the * * * present state of the *95record * * * the Court would be hard pressed to rule that the detectives’ actions were justified.” (Cloud v Scully, 568 F Supp 1101, 1105.) With all deference we are constrained to differ, and hold that on the trial record, fairly marshalled by the District Court, the exigent circumstances set forth above appear evident to us.
Far more indicative to us of the receptive approach to exigent circumstances prevailing in the Second Circuit Court of Appeals is the en banc October 1990 decision in United States v MacDonald (916 F2d 766) where a heavy majority of that court, applying the Cruz standards (Federally enunciated almost two decades before Cruz in Dorman v United States, 435 F2d 385, 392-393) set out above, sustained a warrantless arrest under circumstances less compelling (there were no potential hostages) than those at bar, and the police used a battering ram to gain forcible entry to a private apartment. In the final analysis, as the court noted in MacDonald (supra, at 769): "The essential question in determining whether exigent circumstances justified a warrantless entry is whether law enforcement agents were confronted by an 'urgent need’ to render aid or take action.”
In our view, this case clearly transcends that threshold.
Accordingly, the order of Supreme Court, New York County (Burton B. Roberts, J.), entered January 13, 1984, which denied defendant’s motion to vacate judgment of conviction rendered against him, after a jury trial, of murder in the second degree, and upon a guilty plea, of two counts of robbery in the first degree, and sentencing him to an indeterminate term of imprisonment of from 15 years to life on the murder conviction and two terms of from 6 to 18 years on the two robbery convictions, to run concurrently and which he is currently serving, should be affirmed in all respects.